UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
ACHTE/NEUNTE BOLL KINO                         )
BETEILIGUNGS GMBH & CO. KG,                    )
                                               )
              Plaintiff,                       )
                                               )
      v.                                       )      Civil Action No. 10-453 (RMC)
                                               )
DOES 1 - 4,577,                                )
                                               )
                                               )
              Defendants.                      )
                                               )



                                  MEMORANDUM OPINION

               Plaintiff Achte/Neunte Boll Kino Beteiligungs Gmbh & Co. is the owner of the

copyright of the motion picture “Far Cry.” Plaintiff brought this suit for copyright infringement

against John Does 1- 4,577, individuals who allegedly illegally downloaded and distributed “Far

Cry” over the Internet. When the suit was filed, Plaintiff did not know the names of the alleged

infringers, but had identified the Internet Protocol (“IP”) addresses of the computers associated with

the infringement. In order to discover the actual names of the Doe Defendants in this case, Plaintiff

subpoenaed the Internet Service Providers who provide service to the identified IP addresses, and

the Providers gave notice to their customers of the subpoena. Certain individuals who received such

notices have moved to quash the subpoena. As explained below, the motions to quash will be denied

as these individuals have no cognizable claim of privacy in their subscriber information.

                                             I. FACTS

               Plaintiff has identified the IP address and the date and time of each alleged copyright
infringement. Those IP addresses are attached to the Amended Complaint as Exhibit A. See Dkt.

# 12. In order to actually identify the Doe Defendants, Plaintiff sought leave of court to serve a

subpoena under Federal Rule of Civil Procedure 45 on Internet Service Providers who keep the

names and addresses of their customers associated with IP addresses in the regular course of

business. See Mot. for Discovery [Dkt. # 3]; Mem. in Supp. of Mot. [Dkt. # 4]. The Court granted

such leave, permitting Plaintiff to serve “discovery on Internet Service Providers listed in the

Complaint to obtain the identity of each John Doe Defendant by serving a Rule 45 subpoena that

seeks information sufficient to identify each Defendant, including name, current (and permanent)

addresses, telephone numbers, email addresses and Media Access Control addresses.” Order [Dkt.

# 6] at 1. Later, the Court specified the type of notice that Internet Service Providers were required

to provide to their customers. See Pl.’s Proposed Court-Directed Notice from ISP’s to Doe Defs.

[Dkt. #36] (“Court-Directed Notice”); Minute Order July 22, 2010 (adopting Plaintiff’s proposed

notice). The notice to be provided to customers indicates:

                If you are receiving this notice, that means the Plaintiffs1 have asked
                your Internet Service Provider to disclose your identification
                information to them, including your name, current (and permanent)
                addresses, and your email address and Media Access Control number.
                Enclosed is a copy of the subpoena seeking your information and the
                exhibit page containing the IP address that has been associated with
                your computer and showing the date and time you are alleged to have
                used the Internet to download or upload the particular movie.

Court-Directed Notice at 1.

                Upon receiving notice of the subpoenas from their Internet Service Providers, the

following individuals filed motions to quash: Randy Ansell [Dkt. # 15], William Wright [Dkt. # 20],


       1
         “Plaintiffs” plural is used in the Notice because it pertains to this case and to West Bay One,
Inc. v. Does 1- 1,653, Civ. No. 10-481.

                                                  -2-
and Elise Buel [Dkt. # 21]. Further, one John Doe filed a motion to quash under seal, so as to

conceal his identifying information. See Doe’s Mot. to Quash [Dkt. # 35].

                                  II. STANDARD OF REVIEW

               A person served with a subpoena may move for a protective order under Federal Rule

of Civil Procedure 26(c). Under Rule 26(c), a court may “make any order which justice requires to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense”

upon a showing of good cause. Fed. R. Civ. P. 26(c). In determining whether a discovery request

is oppressive or imposes an undue burden, a court must balance the party’s need for the discovery

against the potential hardship to the subject of the subpoena. Alexander v. FBI, 186 F.R.D. 71, 75

(D.D.C. 1998). To determine whether there is an “undue burden,” a court examines “relevance, the

need of the party for the documents, the breadth of the document request, the time period covered

by it, the particularity with which the documents are described and the burden imposed.” Flatow v.

Islamic Republic of Iran, 196 F.R.D. 203, 206 (D.D.C. 2000), vacated in part and affirmed in part

on other grounds, 305 F.3d 1249 (D.C. Cir. 2002).

               Alternatively, a person served with a subpoena may move to quash or modify the

subpoena under Federal Rule of Civil Procedure 45(c)(3). As is relevant here, Rule 45(c)(3)(iii)

provides that a court may quash a subpoena if it “requires disclosure of privileged or other protected

matter, if no exception or waiver applies.” Fed. R. Civ. P. 45(c)(3)(iii). Pursuant to Rule 45(d)(2),

when subpoenaed information is withheld based on a claim of privilege, the claim of privilege must

“describe the nature of the withheld [information] in a manner that, without revealing information

itself privileged or protected, will enable the parties to assess the claim.” Fed. R. Civ. P. 45(d)(2).

Rule 45(e) further provides that failure to obey a subpoena without an adequate excuse may be


                                                  -3-
deemed a contempt of court.

                 The burden of persuasion on a motion for protective order or to quash is borne by the

movant. See Aristotle Int’l, Inc. v. NGP Software, Inc., Civ. No. 05-1700, 2010 WL 2134285, at *13

(D.D.C. Mar. 10, 2010) (motion for protective order); Linder v. Dep’t of Defense, 133 F.3d 17, 24

(D.C. Cir. 1998) (motion to quash).

                                          III. ANALYSIS

                 The movants, Mssrs. Ansell, Wright, and Doe and Ms. Buel, do not request a

protective order, and no such order is called for here. Plaintiff’s need for the identifying information

is great as the information is critical to the prosecution of this lawsuit. The burden imposed on the

movants is slight. In sum, the subpoena is not oppressive and does not impose an undue burden on

these movants.

                 Movants have requested that the Court quash the subpoenas. Mr. Anselm moves to

quash without providing any reason to do so. See Anselm’s Mot. to Quash [Dkt. # 15] at 1. Mr.

Wright moves to quash, impliedly asserting that he did not copy or distribute the movie. He states:

                 My wife and I are both 69 years of age and the only occupants of this
                 location. Charter personnel installed the high speed equipment for
                 our internet connection and we have made no modifications to it. If
                 it had any features that made it vulnerable to “hacking”, we had no
                 knowledge of that. This technology is way above our abilities to deal
                 with.

Wright’s Mot. to Quash [Dkt. # 20] at 1. Ms. Buel more directly denies that she committed the

alleged infringement: “At no time was my computer used to download neither [sic] the item in

question nor any other unlawful download. My computer IP address and MAC codes were not used

for such actions and they do not match those provided.” Buel’s Mot. to Quash [Dkt. # 21] at 1. Mr.



                                                  -4-
Doe objects to the subpoena on his Internet Service Provider because it seeks “personal

information.” Doe’s Mot. to Quash [Dkt. #35].

               It must be noted that by filing their motions to quash on the public record of the

Court, Messrs. Anselm and Wright and Ms. Buel provided the most critical information sought by

the subpoenas — their names and addresses. Their motions to quash could be deemed moot, at least

with regard to this information. Mr. Doe filed his motion to quash under seal and thus the issue of

his identifying information is not moot.

               Presuming that none of the motions to quash is moot, the Court will deny each of

them. While Mr. Wright and Ms. Buel’s denial of liability may have merit, the merits of this case

are not relevant to the issue of whether the subpoena is valid and enforceable. In other words, they

may have valid defenses to this suit, but such defenses are not at issue at this stage of the

proceedings. See Fonovisa, Inc. v. Does 1-9, Civ. No. 07-1515, 2008 WL 919701, at *8 (W.D. Pa.

Apr. 3, 2008) (if the entity whose identifying information was sought by a subpoena served on an

ISP “believes that it has been improperly identified by the ISP, [the entity] may raise, at the

appropriate time, any and all defenses, and may seek discovery in support of its defenses.”).

               With regard to Mr. Doe’s assertion that the information sought is “personal,” courts

have held that Internet subscribers do not have an expectation of privacy in their subscriber

information as they already have conveyed such information to their Internet Service Providers. See,

e.g., Guest v. Leis, 255 F.3d 325, 335–36 (6th Cir. 2001) (“Individuals generally lose a reasonable

expectation of privacy in their information once they reveal it to third parties.”); U.S. v. Hambrick,

Civ. No. 99-4793, 2000 WL 1062039, at *4 (4th Cir. Aug. 3, 2000) (a person does not have a privacy

interest in the account information given to the ISP in order to establish an email account); U.S. v.


                                                 -5-
Kennedy, 81 F. Supp. 2d 1103, 1110 (D. Kan. 2000) (defendant’s Fourth Amendment rights were

not violated when an ISP turned over his subscriber information, as there is no expectation of privacy

in information provided to third parties). Accordingly, the motions to quash will be denied.2

Further, because there is no basis for maintaining the motion under seal, the Clerk will unseal Mr.

Doe’s motion to quash filed at Docket # 35.

                                       IV. CONCLUSION

               For the reasons stated above the motions to quash subpoena filed by Randy Anselm

[Dkt. # 15], William Wright [Dkt. # 20], Elise Buel [Dkt. # 21], and John Doe [Dkt. # 35] will be

denied. Further, Mr. Doe’s motion to quash [Dkt. # 35] will be unsealed.



Date: September 10, 2010                       __________/s/______________________________
                                               ROSEMARY M. COLLYER
                                               United States District Judge




       2
           While some courts have held that the anonymous downloading and distribution of music
over the Internet constitutes protected First Amendment speech, the protection afforded such speech
is limited and gives way in the face of a prima facie showing of copyright infringement.
“Defendants’ First Amendment right to remain anonymous must give way to the plaintiffs’ right to
use the judicial process to pursue what appear to be meritorious copyright infringement claims.”
Sony Music Entm’t, Inc. v. Does 1 – 40, 326 F. Supp. 2d 556, 567 (S.D.N.Y. 2004); Arista Records
LLC v. Does 1 – 19, 551 F. Supp. 2d 1, 8–9 (D.D.C. 2008) (“Not surprisingly, courts have routinely
held that a defendant’s First Amendment privacy interests are exceedingly small where the ‘speech’
is the alleged infringement of copyrights.”) (collecting cases). Plaintiff has made a prima facie case
of copyright infringement in this case, and Plaintiff’s need for disclosure outweighs the First
Amendment privacy interests here.

                                                 -6-